


110 HR 5987 IH: To amend title 37, United States Code, to guarantee a pay

U.S. House of Representatives
2008-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5987
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2008
			Mrs. Drake (for
			 herself and Mr. Bilirakis) introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 37, United States Code, to guarantee a pay
		  increase for members of the uniformed services for fiscal years 2010 through
		  2013 of one-half of one percentage point higher than the Employment Cost
		  Index.
	
	
		1.Guaranteed pay increase for
			 members of the Armed Forces of one-half of one percentage point higher than
			 Employment Cost IndexSection
			 1009(c)(2) of title 37, United States Code, is amended by striking
			 fiscal years 2004, 2005, and 2006 and inserting fiscal
			 years 2010 through 2013.
		
